Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                                               CASE NO.: 2:15-14332-cv-Rosenberg/White

   ALFRED RHINER,

                 Plaintiff,

   vs.

   WEXFORD HEALTH SOURCES, INC.,
   W.C.F., LAWNWOOD REGIONAL
   MEDICAL CENTER AND HEART
   INSTITUTE,      DR.      TAKASHI
   KOYAMA, D.M.D., DR. JOFFRE, DR.
   JENNY LIM, D.M.D., W. BASS, ARNP,
   P. PAINTER, LPN, L. GARRET, RN, N.
   TORRES, LPN, R. MOBLEY, LPN, C.
   JOHNSON, LPN, P. HULL, RN, C.
   DIXON, LPN and
   DR. JANE DOE FROM S.F.R.C.
   (SOUTH    FLORIDA      RECEPTION
   CENTER),

               Defendants.
   ____________________________________/

            DEFENDANTS’ OMNIBUS MOTION FOR SUMMARY JUDGMENT

          COMES NOW the Defendants, DR. JENNY LIM, D.M.D. DR. LARIA, and DR.

   JOFFRE, by and through their undersigned counsel, and files this their Omnibus Motion for

   Summary Judgment pursuant to Fed.R.Civ.P. 56 and states as follows in support thereof:

   I.     INTRODUCTION

          Plaintiff is serving a life sentence for first degree murder and brings this lawsuit as a

   pro se prison litigant.    As set forth more fully in the Statement of Undisputed Facts,

   Plaintiff’s 42 U.S.C. § 1983 deliberate indifference claim follows a brutal prison beating

   Plaintiff suffered while housed at Okeechobee CI in September 2014. Plaintiff alleges that
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 2 of 12



   the care and treatment he received at Okeechobee CI and later at the South Florida Reception

   Center amounted to deliberate indifference. The Defendants, Dr. Lim, Dr. Laria and Dr.

   Joffre were allegedly employees of Wexford Health Sources, Inc. (which is not a party in this

   matter) and worked at Okeechobee CI (Dr.’s Lim and Joffre) and the South Florida

   Reception Center (Dr. Laria).

          This Court previously dismissed the original Complaint [DE 10], Plaintiff appealed,

   and the 11th Circuit Court of Appeals reversed and remanded the matter finding that Plaintiff

   had stated a cause of action (in pertinent part) against Dr. Lim, Dr. Laria, and Dr. Joffre and

   should be allowed to amend his complaint. [DE 25]. The Plaintiff filed his Amended

   Complaint [DE 33].

          Importantly, Defendants are forced to file this Motion for Summary Judgment

   without the benefit of having any medical records in this matter. On April 23, 2018, this

   Court entered a paperless order (no Docket Entry number) setting forth that Dispositive

   Motions are due by September 24, 2018. As the Court is aware, Defendants attempted to get

   Plaintiff to execute a Florida Department of Corrections Consent and Authorization for Use

   and Disclosure, Inspection and Release of Confidential Information (“Authorization”).

   Defendants Motions to Compel are [DE 84] and [DE 87].

          On September 19, 2018, Defendants moved this Court for an extension of the

   deadline to file a dispositive motion (then September 24, 2018). [DE 88] The Court granted

   the motion extending the deadline until December 23, 2018. [DE 95]. Defendants did not

   receive Plaintiff’s executed FDOC authorization for release of his medical records until




                                            Page 2 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 3 of 12



   October 17, 2018 and the executed authorizations for the two non-FDOC hospitals (that

   treated him and performed the maxillofacial surgery) until November 21, 2018. Immediately

   upon receiving the respective executed authorizations, Defendants contacted the FDOC and

   two hospitals to obtain Plaintiff’s medical records.

          To date, Defendants have not received any medical records. Defendants may need to

   retain an expert in support of a dispositive motion. Without any medical records, Defendants

   are unable to do so.    The medical records Defendants are trying to obtain are absolutely

   crucial to the defense of this case—Plaintiff has sued Defendants for deliberate indifference

   to his serious medical needs. Defendants filed another Motion for Enlargement of Time to

   File Dispositive Motions on December 6, 2018. [DE 108]. At the time of this filing, the

   Court has not ruled on that Motion. So as not to waive the opportunity to file a dispositive

   motion, Defendants file the instant Motion for Summary Judgment. In light of the

   foregoing, Defendants request that they be given the right to supplement this Motion

   for Summary Judgement once they finally receive the medical records.



   II.     STANDARD OF REVIEW

          Summary judgment is proper if following discovery, the pleadings, depositions,

   answers to interrogatories, affidavits and admissions on file show that there is no genuine

   issue of material fact such that the moving party is entitled to judgment as a matter of law.

   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56. However, summary

   judgment is improper “if a reasonable fact finder evaluating evidence could draw more than one




                                             Page 3 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 4 of 12



   inference from the facts, and if that inference introduces a genuine issue of material fact.”

   Jeffrey v. Sarasota White Sox, Inc., 64 F.3d 590, 594 (11th Cir. 1995) (emphasis added). An

   issue of fact is “material” if it might affect the outcome of the case under the governing law. See

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the record, taken

   in its entirety, could lead a rational trier of fact to find for the non-moving party. See Id.;

   Matsushita, 475 U.S. at 586. Ultimately, “[i]f reasonable minds could differ on the inferences

   arising from undisputed facts, then a court should deny summary judgment.” Miranda v. B&B

   Cash Grocery Store, Inc., 975 F.2d 1518, 1534 (11th Cir. 1992). However, “[a] mere ‘scintilla’

   of evidence supporting the [nonmoving] party’s position will not suffice; there must be enough

   of a showing that the jury could reasonably find for that party.” Walker v. Darby, 911 F.2d

   1573, 1577 (11th Cir. 1990).

          The facts pertinent to this Motion for Summary Judgment are not genuinely disputable.

   Consistent with the following facts and legal authority, the Plaintiff’s alleged denial of adequate

   care and treatment in this case does not rise to the level of deliberate indifference, and summary

   judgment should be granted as a matter of law.


   III.   STATEMENT OF UNDISPUTED FACTS

          1.      On September 7, 2014, the Plaintiff was being held as an inmate at

   Okeechobee CI and was beaten by other inmates suffering injuries which resulted in his

   emergent transport to Raulerson Hospital Emergency Room. [DE 33 ¶ 25].

          2.      At Raulerson Hospital, his facial lacerations were sewn up and his head

   laceration stapled. Id.




                                              Page 4 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 5 of 12



          3.      Subsequently, he was transported to Lawnwood Regional Medical Center

   where he underwent surgery for his broken jaw. [DE 33, ¶ 26].

          4.      Plaintiff was later transported back to Okeechobee CI and placed in a

   confinement isolation cell in the medical unit. [DE 33, ¶ 27].

          5.      While at Okeechobee CI, Plaintiff was seen by Defendant, Dr. Lim. [DE 33, ¶

   28].

          6.       Plaintiff was later transferred from Okeechobee CI to South Florida Reception

   Center from approximately September 24, 2014 to October 1, 2014. [DE 33, ¶ 29].

          7.      On September 25, 2014 Defendant, Dr. Laria made an appointment for

   Plaintiff to come to dental for a full analysis. Dr. Laria conducted a full exam, including x-

   rays, and sent him to a surgeon. Dr. Laria took him to the medical department and ordered

   treatment for him. [DE 33, ¶ 29].

          8.      On October 1, 2014, Plaintiff was transferred to Martin CI. [DE 33, ¶ 30].

          9.      At Martin CI, Plaintiff received medical and dental treatment. [DE 33, ¶ 30,

   31].

          10.      On October 15, 2014, Plaintiff was transported to Lawnwood Regional

   Medical Center where he would later undergo a second surgery. [DE 33, ¶ 32].



   IV.    ARGUMENT

                THERE IS NO EVIDENCE TO SUPPORT PLAINTIFF’S CLAIMS THAT DR. LIM, DR.
                LARIA, OR DR. JOFFRE WERE DELIBERATELY INDIFFERENT TO HIS SERIOUS
                MEDICAL NEEDS.




                                            Page 5 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 6 of 12



          A.     Dr. Laria

          Plaintiff’s allegations against Dr. Laria portray her as a hero rather than one who

   violated his right to be free from cruel and unusual punishment. There are absolutely no

   allegations whatsoever in the Amended Complaint to indicate she was deliberately

   indifferent to his serious medical needs. The entirety of the allegations against Dr. Laria as

   follows:

                        On 9/25/14 Senior Dentist Maria E. Laria, DDS, would
                 make an appointment for the Plaintiff to come to dental for a
                 full analysis. She immediately questioned why there were no
                 xrays in Plaintiff's file ... why I was not wired shut ... why my
                 jaw was visibly out of line ... and no appointment for corrective
                 surgery was scheduled. She would do a full exam, x-rays
                 included, and put me in to see another surgeon.

                         While examining the Plaintiff, she also looked at his
                 facial and neck lacerations. When told how long the sutures had
                 been left in, she marched him straight over to the medical
                 department and ordered that the sutures be removed and the
                 wounds to be cleaned.

                         S.F.R.C.'s doctor, whom Dr. Laria instructed to remove
                 Plaintiff's sutures, and clean his wounds totally disregarded all
                 instructions once Dr. Laria went back to dental. The medical
                 doctor (whose name Plaintiff does not have) opted instead to
                 send the Plaintiff back to his confinement cell without even
                 cleaning his wounds, led alone removing his sutures, or placing
                 him on antibiotics for the infected lacerations. She (it was a
                 female doctor) never once called him to medical to have his
                 wounds cleaned and cared for in all of the eight (8) days the
                 Plaintiff stayed in S.F.R.C.'s care.

                 [DE 33, ¶ 29]


          In paragraph 31, Plaintiff actually lauds Dr. Laria’s treatment of him. “It would take




                                           Page 6 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 7 of 12



   not more than a day in Dr. Laria’s and Dr. Greenberg’s competent dental care before the

   Plaitniff was seen, examined, and a competent diagnosis given. . . .” [DE 33, ¶ 31] (emphasis

   added). Without any allegations whatsoever (let alone record evidence) that Dr. Laria was

   deliberately indifferent to his serious medical needs, and to the contrary, allegations that Dr.

   Laria actually provided him at the very least “competent dental care,” summary judgment for

   Dr. Laria must be granted.

          B.     Dr. Joffre

          Similarly, there are no allegations that Dr. Joffre was deliberately indifferent to

   Plaintiff’s serious medical needs. Other than in the style of the case, Dr. Joffre’s name

   appears only twice in the Amended Complaint as follows: the first in paragraph 10 of the

   Amended Complaint which simply lists, “Wexford H.S., W.C.F. Staff at Okeechobee C.I.

   l0.) Defendant Dr. Joffre.” [DE 33, ¶10].    The second is in paragraph 41, “Defendants Dr.

   Takashi Koyama, doctor S.F.R.C. (no records of her name, need additional info to acquire

   her name, Dr. M. Chryssiadis, Dr. Joffre, Dr. Jenny Lim, A.R.N.P. W. Bass, and all other

   Defendants were all under, at least, one of the above employment, and were all deliberately

   indifferent to the Plaintiff’s serious medical/ dental needs.” [DE 33, ¶ 41]. Plaintiff has no

   further allegations against Dr. Joffre. He has not alleged that Dr. Joffre is a physician or a

   dentist, whether he was in a supervisory or direct patient care role, or if he ever even saw the

   Plaintiff. Without any allegations (let alone record evidence) other than lumping Dr. Joffre in

   to a list of people Plaintiff accuses “were all deliberately indifferent,” summary judgment for

   Dr. Joffre must be granted.




                                            Page 7 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 8 of 12



           C.       Dr. Jenny Lim

           Plaintiff’s allegations against Dr. Lim are more robust than those against Dr. Laria

   and Dr. Joffre, but still there is no evidence that she was deliberately indifferent to Plaintiff’s

   serious medical needs. The allegations, taken in the light most favorable to the Plaintiff,

   show at most medical negligence 1 and more likely than not, a difference in opinion as to

   treatment.

           “‘[D]eliberate indifference to serious medical needs of prisoners constitutes the

   unnecessary and wanton infliction of pain,’ which is prohibited by the Eighth Amendment.”

   Harris v. Leder, 519 Fed.Appx. 590, 595 (11th Cir. 2013) (citing Estelle v. Gamble, 429 U.S.

   97, 104, (1976) (internal quotation marks omitted)). “To establish deliberate indifference to

   a serious medical need, an inmate must show: (1) an objectively serious medical need that, if

   left unattended, poses a substantial risk of serious harm (the objective component); and (2)

   that the response made by public officials to that need was poor enough to constitute an

   unnecessary and wanton infliction of pain, and not merely accidental inadequacy,

   negligence in diagnosis or treatment, or even medical malpractice actionable under

   state law (the subjective component).” Harris, 519 Fed.Appx. at 595-96 (internal quotations

   and citations omitted) (emphasis added). “Disagreement over a matter of medical

   judgment does not constitute cruel and unusual punishment.” Id. at 596 (emphasis

   added). “[T]he question of whether governmental actors should have employed

   additional…forms of treatment ‘is a classic example of a matter for medical judgment’



   1 Dr. Lim suggests medical negligence solely for the sake of this argument and does not admit to such negligence.



                                                     Page 8 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 9 of 12



   and therefore not an appropriate basis for grounding liability under the Eighth

   Amendment.” Id. (citing Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (quoting

   Estelle, 429 U.S. at 107) (emphasis added).

          Additionally, there must be a showing that the acts of the medical defendants were

   intentional or reckless. Duff v. Prison Health Services, 2011 WL 4542507 at *8 (M.D. Fla.

   2011) (citing Farmer v. Brennan, 511 U.S. 825, 833-38 (1994); Hill v. Dekalb Regional

   Youth Detention Center, 40 F.3d 1176, 1191 n. 28 (11th Cir. 1994) (recognizing that the

   Supreme Court has defined “deliberate indifference” as requiring more than mere negligence

   and has adopted a “subjective recklessness” standard from criminal law)). “The deliberate

   indifference standard is a demanding one, and a showing of negligence is never enough, as

   the Supreme Court has stated that ‘a complaint that a physician has been negligent in

   diagnosing or treating a medical condition does not state a valid claim of medical

   mistreatment…’” Duff, 2011 WL 4542507 at *8 (quoting Estelle, 429 U.S. at 104, 106). See

   also McElligott v. Foley, 182 F.3d 1248, 1256 (11th Cir. 1999) (holding that failure to

   diagnose an inmate’s colon cancer did not constitute deliberate indifference, even though it

   could be deemed extremely negligent).

          “In order to properly establish the subjective component of the deliberate indifference

   analysis, the plaintiff must show that: (1) the defendants subjectively knew that a substantial

   risk of harm existed, (2) they disregarded that substantial risk, and (3) their conduct in

   disregarding that risk was more deliberate than mere negligence.” Williams v. Arnold, 207

   Fed.Appx. 980, 984 (11th Cir. 2006). “To establish the subjective component of deliberate




                                            Page 9 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 10 of 12



   indifference, the plaintiff must essentially show that the defendant intended to punish the

   plaintiff by depriving the plaintiff of necessary medical care.” Id. at 984. “[W]hen a prison

   inmate has received medical care, courts hesitate to find an Eighth Amendment violation.”

   Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989). See also Miller v. Correctional

   Medical Services, Inc., 2010 WL 3723998 (M.D. Ala. 2010) (dismissing plaintiff’s § 1983

   claims arising from inmate’s death from sepsis due to defendants’ failure to properly treat

   inmate’s decubitus ulcers, or bed sores, on his body; plaintiff’s allegations that defendants

   failed to properly diagnose and treat the inmate, misprescribed medication, failed to provide

   adequate or timely examinations, appropriate monitoring of medical conditions, appropriate

   plans of care, assessment of underlying medical conditions, and failed to follow internal

   policies and protocols for patient records, monitoring       and treatment, may show gross

   negligence or medical malpractice, but did not rise to the level of deliberate indifference);

   Williams v. Arnold, 207 Fed.Appx. 980, 985 (11th Cir. 2006) (concluding that jail officials’

   delays in obtaining inmate’s prescription medications for inmate’s serious medical condition

   did not constitute deliberate indifference to support § 1983 claim for Eighth Amendment

   violation); Deese v. City of Jacksonville, 2008 WL 5158289 at *12 (M.D. Fla. 2008)

   (concluding that defendants’ treatment of inmate’s sepsis, infected toe, and gangrene, which

   eventually led to amputation of leg, did not rise to level of deliberate indifference); Lee v.

   Alachua County, 2011 WL 2580162 (N.D. Fla. 2011) (dismissing                inmate’s § 1983

   claim on grounds that alleged medical treatment of inmate’s severe stomach virus did not

   rise to level of deliberate indifference; the defendants’ failure to treat the inmate within the




                                            Page 10 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 11 of 12



   medical department and the nurse’s recommendation that the inmate simply stay in bed and

   drink plenty of     water until the virus ran its course did not constitute deliberate

   indifference—disputes in medical judgment do not rise to the level of deliberate

   indifference); Schneider v. Parker, 2011 WL 722759 at *4 (M.D. Fla. 2011) (dismissing

   inmate’s § 1983 claim on grounds that alleged medical treatment of inmate’s staph infection

   and delay in such treatment did not rise to level of deliberate indifference; inmate’s claim

   essentially disagreed with course of treatment prescribed and thus, fails to state a viable

   claim of deliberate indifference to medical care); Kidd v. Maryweather, 2007 WL 2206847 at

   *6 (M.D. Ala. 2007) (concluding that treatment of inmate’s spider bite and resultant staph

   infection and pneumonia and inmate’s contention that he should have been placed in a

   medical observation unit and prescribed other antibiotics did not constitute deliberate

   indifference).

          Finally, as to the requisite element of causation, the Plaintiff must prove that Dr. Lim’s

   actions actually caused his injuries. “As with any tort claim, the prisoner must show the injury

   was caused by the defendant’s wrongful conduct.” See Clark v. Tucker, 2014 WL 68646 (M.D.

   Fla. Jan. 8, 2014) 13-CV-2642 citing Goebert v. Lee County, 510 F.3d 1312 (11th Cir. 2007).



   V.     CONCLUSION

          For the foregoing reasons, this Court should grant summary judgment in favor of the

   Defendants, Dr. Lim, Dr. Laria, and Dr. Joffre.




                                            Page 11 of 12
Case 2:15-cv-14332-RLR Document 111 Entered on FLSD Docket 12/20/2018 Page 12 of 12



                               CERTIFICATE OF SERVICE

            WE HEREBY CERTIFY that a true and correct copy of the foregoing was E-filed

   with the Clerk of Court through the E-Filing Portal December 20, 2018, and was served by

   the undersigned counsel via U.S. Mail to:    ALFRED RHINER, Plaintiff Pro Se, DC#

   Y02241, Avon Park Correctional Institution, 8100 Highway 64 East, Avon Park, Florida

   33825.

                                           CHIMPOULIS & HUNTER, P.A.
                                           Attorneys for Defs/ Dr. Lim; Dr. Laria; Dr. Joffre
                                           150 South Pine Island Road| Suite 510
                                           Plantation, Florida 33324
                                           Phone: (954) 463-0033
                                           Fax: (954) 463-9562



                                      BY: /s/ Alexander Dombrowsky
                                          ALEXANDER DOMBROWSKY, ESQUIRE
                                          Fla. Bar No.: 186260
                                          adombrowsky@chl-law.com
                                          M. KATHERINE HUNTER, ESQUIRE
                                          Florida Bar No.: 981877
                                          khunter@chl-law.com




                                        Page 12 of 12
